t c memo united_states tax_court fay dalton petitioner and robert dalton intervenor v commissioner of internal revenue respondent docket no filed date fay dalton pro_se robert dalton pro_se ann l darnold for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in petitioner and intervenor’s federal_income_tax for of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 c or f with respect to the above tax_deficiency determined by respondent intervenor does not claim a right to such relief rather intervenor testified at trial solely to contest petitioner’s right thereto findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in oklahoma city oklahoma in petitioner and intervenor worked at various jobs and intervenor was unemployed for approximately months on date petitioner and intervenor were divorced on their timely filed joint federal_income_tax return petitioner and intervenor reported taxable_income of dollar_figure petitioner and intervenor’s return was prepared by a tax_return_preparer on audit respondent determined that petitioner and intervenor received dollar_figure in additional income not reported on their joint federal_income_tax return as set forth below amount pension income dollar_figure unemployment_compensation big_number barter income a472 state_income_tax refund total dollar_figure during petitioner knew that intervenor received the above pension income unemployment_compensation and state_income_tax refund and petitioner was aware that intervenor and itex the company from which intervenor received the barter income had some relationship on date respondent issued to petitioner and intervenor the notice_of_deficiency for reflecting the above additional items of income and the tax_deficiency of dollar_figure neither petitioner nor intervenor petitioned this court fora redetermination of the deficiency on date respondent assessed the dollar_figure deficiency against petitioner and intervenor subsequently respondent assessed dollar_figure in interest and penalties against petitioner and intervenor in collection of the above total dollar_figure in tax interest and penalties that had been assessed against petitioner and intervenor respondent applied a credit of dollar_figure for funds that had been withheld by respondent from intervenor’s pension income also respondent withheld from intervenor income_tax refunds due intervenor for and in the amounts of dollar_figure q4e- and dollar_figure respectively from petitioner respondent withheld an income_tax refund due petitioner for in the amount of dollar_figure and respondent levied against petitioner’s wages and received dollar_figure petitioner also made payments in accord with an installment_agreement entered into with respondent until the balance of the total dollar_figure assessed liability against petitioner and intervenor was paid to respondent in full the schedule below sets forth the dates on which petitioner made payments to respondent the amount of the payments and the source of each payment payments made by petitioner date amount source of payment_date s940 income_tax refund date garnished wages date installment_agreement date installment_agreement date installment_agreement date installment_agreement date installment_agreement total dollar_figure ' petitioner introduced a pay stub from her employer reflecting total garnished wages of dollar_figure petitioner however has not provided evidence that the total dollar_figure in garnished wages shown on petitioner’s pay stub was completely paid to respondent we accept respondent’s evidence of the dollar_figure relating to petitioner’s wages that were levied against and applied as a credit against petitioner’s tax_liability respondent refunded to petitioner certain additional_amounts representing overpayments of the dollar_figure total due with respect to petitioner and intervenor’s joint federal_income_tax liability - - on date petitioner filed with respondent form_8857 request for innocent spouse relief in which petitioner sought to be relieved of liability from and to be refunded the above entire dollar_figure she had paid respondent considered petitioner’s request for relief under sec_6013 for the payments that petitioner made prior to date and under sec_6015 c and f for the one dollar_figure payment petitioner made on date on date respondent denied petitioner’s request for relief from joint liability under sec_6013 on date respondent issued to petitioner a final notice_of_determination in which respondent denied petitioner’s request for relief from joint liability under sec_6015 c and f opinion generally taxpayers filing joint federal_income_tax returns are jointly and severally liable for all taxes due sec_6013 in limited situations however taxpayers may be relieved of joint liability prior to enactment of sec_6015 relief from joint_and_several_liability was available under sec_6013 if a taxpayer met the following requirements the joint_return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the spouse not seeking relief the spouse seeking relief established that in signing the return the - - spouse did not know and had no reason to know of the substantial_understatement and under the circumstances it would be inequitable to hold the spouse liable for the tax_liability relating to the substantial_understatement based on congress’s conclusion that the provisions of sec_6013 granting relief from joint liability were inadequate s rept pincite 1998_3_cb_537 and to make relief from joint liability more accessible h conf rept pincite 1998_3_cb_747 congress in enacted sec_6015 internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 sec_6015 applies to tax_liabilities arising after date and to tax_liabilities arising on or before date but remaining unpaid as of such date rra sec_3201 112_stat_740 respondent argues that our review of petitioner’s claim for relief from joint liability under sec_6015 is limited to dollar_figure the amount remaining unpaid as of date the effective date of sec_6015 sec_6015 has been applied to a taxpayer’s entire tax_liability where the liability arose before the effective date of sec_6015 but where the entire liability remained unpaid on date see 116_tc_272 - jj - 115_tc_118 no relief may be granted under sec_6015 to a taxpayer who files a stand-alone petition for such relief and whose liability was paid in full before the effective date of sec_6015 see brown v commissioner tcmemo_2002_187 respondent asks us to decide however the extent to which a taxpayer may qualify for relief under sec_6015 where the taxpayer’s liability arose prior to the effective date of sec_6015 but where only a portion of the liability remained unpaid as of the date of enactment recently in 51_fedclaims_49 the court of federal claims ruled on this issue the court considered and granted under sec_6015 relief with respect to a taxpayer’s entire tax_liability including the portion of the liability that was paid prior to date the effective date of sec_6015 the court stated congress intended the effective date provision to be consonant with the remainder of the statute thereby allowing the innocent spouse relief of sec_6015 b and c and with them the relief afforded by sec_6015 to apply to any liability for a particular taxable_year providing it was not fully paid as of the effective date id pincite in support of its holding in flores the court of federal claims compared the effective date language of sec_6015 to the language of sec_651ll1l a that triggers the statute of --- - limitations for filing a timely claim_for_refund based upon when a tax is paid courts interpreting the sec_6511 limitation on filing a claim_for_refund and not the sec_6511 b limitation on the amount of the refund have held that the limitation period begins to run as to an entire tax_liability only when the last dollar of the liability is paid reasoning that the tax_liability is unitary and not discharged until paid in full lid pincite quoting 70_f2d_629 2d cir our resolution of the facts in this case does not require us to decide the flores issue relying on sec_6015 c and f petitioner seeks three grounds for relief from joint_and_several_liability relief is available under sec_6015 similar to former sec_6013 if the following requirements are satisfied the joint_return contains an understatement_of_tax attributable to the spouse not seeking relief the spouse seeking relief establishes that in signing the return he or she did not know and had no reason to know that there was an understatement_of_tax taking into account all the facts and circumstances it would be inequitable to hold the spouse seeking relief liable for the deficiency and the spouse seeking relief timely elects the benefits of sec_6015 in general this court has concluded that a relief-seeking spouse knows or has reason to know of an understatement_of_tax if - such spouse knows of the transaction that gave rise to the understatement e g 118_tc_106 relief is available under sec_6015 only with respect to a joint tax_deficiency relating to taxpayers who are divorced legally_separated or otherwise living apart a taxpayer’s election under sec_6015 is not valid however upon a showing by respondent that the taxpayer had actual knowledge of an item giving rise to the tax_deficiency also under sec_6015 a no credit or refund is available under sec_6015 with respect to amounts paid therefore a taxpayer who gualifies for relief under sec_6015 can be relieved of liability only with respect to an unpaid liability lastly under sec_6015 respondent is granted discretion to award relief where relief is otherwise unavailable under sec_6015 or c if the facts and circumstances indicate that it would be inequitable to hold the spouse seeking relief liable for the deficiency respondent’s denial of equitable relief under sec_6015 is reviewable under an abuse_of_discretion standard see 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 sec_6015 a was redesignated in as sec_6015 consolidated appropriations act publaw_106_554 app g sec stat 2763a-641 -- - because the tax_liability was paid in full no relief is available to petitioner under sec_6015 petitioner admits to knowing about the pension income unemployment_compensation and state_income_tax refund and is therefore not eligible for relief from joint liability under sec_6015 b with respect to those items of unreported income as to the dollar_figure in barter income respondent argues that petitioner does not gualify for relief under sec_6015 b because petitioner’s knowledge of intervenor’s relationship with itex gave petitioner reason to know of the income earned by intervenor from the bartering activity we agree although some factors arguably support petitioner’s claim to equitable relief under sec_6015 as to the total dollar_figure petitioner paid the evidence does not establish that respondent abused his discretion in denying such relief we note particularly petitioner’s actual knowledge of three of the four items of unreported income and we note petitioner’s various tax_protester arguments made herein petitioner is not entitled to relief from any portion of the tax interest and penalties she paid with respect to her joint federal_income_tax liability decision will be entered for respondent
